Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment, 
Applicant's submission filed on 9-13-2022 has been entered.  Claims 1, 2, 6, and  21 were amended.  Claims 1-21 are pending and examined in this action

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 7, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 3, “wherein at least one recess extends out of the pressing surface” is indefinite.  It is unclear how a recess, can extend into the pressing surface (claim 1 requires that the recess is formed in the pressing surface) and also extend out of the pressing surface?  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 5, “wherein - the at least one recess extends only along a part of a length of the cutting edge, - in the case of a finite cutting edge, the at least one recess ends at a distance before a beginning and/or before an end of the cutting edge,” is indefinite.  It is unclear if Claim 5 is claiming two alternatives as there is no “or” between the two clauses.  Further, “in the case of a finite cutting edge” is indefinite, as “in the case” does not require a finite edge, only when that condition is met.  The examiner suggests “wherein the edge is finite, the at least one recess ends at a distance before a beginning and/or before an end of the cutting edge.”  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 7, “wherein - a cross section of the at least one recess changes continuously in terms of size and/or shape and/or radial position along the direction of the cutting edge,” is indefinite in view of Claim 1, which requires “wherein a size and/or a shape of a cross- sectional surface of the at least one recess transverse to the cutting plane varies in a direction in which the cutting edge extends.” Claim 7 appears to be claiming two changes?  The first change occurring in Claim 1, namely a size and or shape of a cross-sectional surface of the recess varies in a direction in which the cutting edge extends.  The second change occurring in Claim 7,  “a cross section of the at least one recess changes continuously in terms of size and/or shape and/or radial position along the direction of the cutting edge.”  However, much of the change in claim 1 appears also to be repeated in Claim 7?  It is unclear how claim 7 further limits Claim 1?  The claims were examined a best understood.  Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1-4, 6, 8-14, and 18-21  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0299479 to Supe-Dienes. 

In re Claim 1, Supe-Dienes teaches a blade for machines for cutting elastic products into slices (see Fig. 2, #1), the blade comprising: 
- a plate-shaped base body (see Fig. 2, #1) having a rear cutting surface (see Fig. 2, #3), which forms a part on a blade rear side of the plate-shaped base body (see Fig. 2), and a front cutting surface (see Fig. 2, side adjacent to reference number #14), which forms a part of a blade front side (see Fig. 2), wherein the rear cutting surface and the front cutting surface meet in a cutting edge at a cutting angle (see Fig. 2, #3), wherein 
- the blade rear side extends outwards from a cutting plane at a cutting angle (see annotated Fig, 2, below);
- the rear cutting surface is positioned adjacent to a pressing surface, wherein a portion of the pressing surface extends on the blade rear side at a pressing angle relative to the cutting plan which is smaller than the cutting angle (see annotated Fig. 2, below), and 
- at least one recess (see annotated Fig. 2, below) is formed in the blade rear side, wherein size and/or shape of a cross-sectional surface of the at least one recess transverse to the cutting plane varies in a direction in which the cutting edge extends (see annotated Fig. 2, below), 
and/or 
 a position of the at least one recess relative to the cutting edge varies in the direction of the cutting edge (a position of the depth of the recess varies at the different points in the direction of the cutting edge – see annotated Fig. 2, below). 


    PNG
    media_image1.png
    809
    641
    media_image1.png
    Greyscale


In re Claim 2, Supe-Dienes teaches wherein 3Serial No : 16 890.636l1y. Dk1. \o. \1UL.TJO]O8PLS-A92617the at least one recess comprises a groove extending primarily in the direction of the cutting edge (see Fig. 2, the recess is considered a groove extending primarily in the direction of the cutting edge). 
 
In re Claim 3, Supe-Dienes teaches wherein the at least one recess 
-extends out of the pressing surface in a direction away from the cutting edge (in view of Applicant’s disclosure, Supe-Dienes reads on this) and/or - extends in the direction of the cutting edge at most to a beginning of the rear cutting surface (in view of Applicant’s disclosure, Supe-Dienes reads on this).

In re Claim 4, Supe-Dienes teaches wherein 
- either the cutting edge is endless (see e.g., Fig. 3), 
- or the cutting blade is a sickle blade and the cutting edge is a finite cutting edge deviating from a circular shape, wherein a distance of the finite cutting edge from a centre, which is also located in the cutting plane, increases continuously in a direction of extension of the finite cutting edge.  Supe-Dienes does not teach this embodiment

In re Claim 6, Supe-Dienes teaches wherein 
the size, shape and radial position of the cross-sectional surface of the at least one recess is constant along the direction of the cutting edge (see Supe-Dienes, Fig. 3, showing the recess consistent along the direction of the cutting edge in a 360-degree ordination).  

In re Claim 8, Supe-Dienes teaches the at least one recess comprises several recesses arranged one behind the other in the direction of the cutting edge (see Fig. 2, showing two recesses #4). 

In re Claim 9, Supe-Dienes teaches that it is old and well known to provide a cutting blade wherein a tapering thickness is between 0.5 mm and 1.0 mm (see Para. 0011) and a thickness of between 1mm and 5mm (see Para. 0012).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide a thickness of the body of less that 15mm (i.e., 5.0mm) and a tapering thickness of 1.0mm ( not more than 2.0mm).  

In re Claim 10, Supe-Dienes teaches that it is old and well known to provide a cutting blade wherein a tapering thickness is between 0.5 mm and 1.0 mm (see Para. 0011) and a thickness of between 1mm and 5mm (see Para. 0012).  The Examiner notes that to provide a thickness of the body of 5.0mm and a tapering thickness of 0.5 or 1.0mm, both of which are less than 20 percent of 5.0 mm. 

In re Claim 11, Supe-Dienes teaches wherein 
- a clearance angle between a flank of the at least one recess and the pressing surface changes along the direction of the cutting edge (The edges of the recess, when moving from axis of rotation to the tip of the blade provides a changing angle).  

In re Claim 12, Supe-Dienes teaches wherein - the at least one recess reaches the rear cutting surface at least over a part of an extension of the at least one recess as viewed from above on the pressing surface (in Supe-Dienes, the recesses reach the rear cutting surface as they are located on the rear cutting surface, in other words the recesses extend over the rear cutting surface – the claims were examined under the broadest reasonable interpretation).  

In re Claim 13, Supe-Dienes teaches wherein6Serial No : 16 890.636l1y. Dk1. \o. \1UL.TJO]O8PLS-A 92617a width of the at least one recess in the pressing surface measured perpendicular to the cutting edge is at least 30% a width of the pressing surface (see Para. 0013, teaching the blade being 1m and the tapering in the range of 85-95cm).

In re Claim 14, Supe-Dienes teaches a cutting device for automatically cutting strand- shaped elastic products into slices (see Para. 0002-0003, teaching a machine for cutting products into slices) , the cutting device comprising: - a base frame (see Para. 0002-0003 teaching a structure or frame for holding the blade), - a product receipt attached to the base frame (see Para. 0002-0003, teaching structure for securing a product), and - the blade according to claim 1 mounted so as to be rotatable about an axis of rotation, the blade being arranged with the rear side facing away from the product receipt (see Para. 0002-0003 teaching rotating the blade to cut the workpiece – the examiner notes that both sides of the blade face away from the product receipt structure before being lowered into the workpiece).


In re Claim 18, Supe-Dienes teaches wherein the recesses are either of identical design or are continuously varied in size and/or shape and/or radial position in the direction of the cutting edge (see Fig. 2, teaching the recesses #4 varied in size / shape and radial position).  

In re Claim 19, Supe-Dienes teaches wherein the clearance angle increases or decreases continuously in one direction (as you extend from the center of the blade, and arrive at the edge of recess in Fig. 2, the angle increases and then as you extend past and through the recess in Fig. 2, and arrive at the second edge, closer to the blade edge, the angle decreases).  

In re Claim 20, Supe-Dienes teaches wherein the width of the at least one recess is at least 50% of the width of the pressing surface (see Para. 0013, teaching the blade being 1m and the tapering in the range of 85-95cm).  

In re Claim 21, Supe-Dienes teaches a blade for a machine for cutting products into slices (see Fig. 2, #1), the blade comprising: 
a plate-shaped base body (see Fig. 2, #1) having a rear cutting surface (see Fig. 2, #3) on a blade rear side of the plate-shaped base body (see Fig. 2), and a front cutting surface (see Fig. 2, side adjacent to reference number #14) on a blade front side of the plate- shaped base body (see Fig. 2), wherein the rear cutting surface and the front cutting surface meet in a continuous cutting edge (see Fig. 2, #3), wherein 
- the cutting edge defines a cutting plane that extends in a direction transverse to a rotational axis of the plate-shaped base body (see annotated Fig. 2, above), 
- the rear cutting surface is inclined relative to the cutting plane at a cutting angle (see annotated Fig. 2, above), 
- the rear cutting surface is positioned adjacent to a pressing surface extending surface, wherein a portion of the pressing surface extends on the blade rear side at a pressing angle relative to the cutting plane which is smaller than the cutting angle (see annotated Fig. 2, above), and 
- at least one recess (see annotated Fig. 2, below) is formed in the pressing surface on the blade rear side, and the at least one recess is spaced away from the cutting edge (see annotated Fig. 2, above), wherein a size and/or a shape of a cross-sectional surface of the at least one recess transverse to the cutting plane varies in a direction in which the cutting edge extends (see annotated Fig. 2, above), 
and/or 
a position of the at least one recess relative to the cutting edge varies in the direction in which the cutting edge extends (a position of the depth of the recess varies at the different points in the direction of the cutting edge – see annotated Fig. 2, above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-16 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over  US 2019/0299479 to Supe-Dienes in view of US 5,213,020 to Pleau.

If it is argued that, in re Claim 14, Supe-Dienes does not teach a cutting device for automatically cutting strand- shaped elastic products into slices, the cutting device comprising: - a base frame, - a product receipt attached to the base frame, and - the blade according to claim 1 mounted so as to be rotatable about an axis of rotation, the blade being arranged with the rear side facing away from the product receipt.

Claim 14 is rejected over Supe-Dienes in view of Pleau.

Pleau teaches that it is known to provide a cutting device (see Fig. 1) for automatically cutting strand-shaped elastic products in to slices, the cutting device comprising:
- a base frame (see Pleau, Fig. 1,#17), 
- a product receipt attached to the base frame (see Fig. 1, “B”), and 
- the blade  (see Fig. 1, illustrated a blade)mounted so as to be rotatable about an axis of rotation, the blade being arranged with the rear side facing away from the product receipt (see Fig. 1).  
	
It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to use the circular saw blade of Supe-Dienes in the saw structure of Pleau.  Doing so is the substitution of one known saw blade for cutting logs for another known saw blade for cutting logs in order to cut a log.  Using the structure of Pleau and the cutting edge of Pleau allows for the user to make adjustments and fine tune the set-up of multiple parameters to maximize production (see Pleau Col. 2, ll. 47-52).  In other words, the saw structure of Pleau is capable of being adjusted to increase production. 

In re Claim 15, modified Supe-Dienes, in re Claim 14, teaches wherein 
- the cutting edge, which deviates from a circular shape (see Fig. 1 saw cutting edge), lies in the cutting plane which extends perpendicular to the axis of rotation, and 
- a distance of the cutting edge from the axis of rotation in a circumferential direction (see Pleau, Fig. 1, the cutting edge extending from the axis of rotation).  

In re Claim 16, Pleau does not teach wherein speed of the cutting blade in use - is at least 500 rpm, and/or - is not more than 3000 rpm.  However, Pleau teaches that it is known to drive saws at 1050 rpm (see Pleau Col. 5, ll. 50-60).  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to use the circular saw blade of Supe-Dienes in the saw structure of Pleau, and drive the saw blade at the rpm taught by Pleau.  Doing so is the substitution of one known saw blade for cutting logs for another known saw blade for cutting logs in order to cut a log.  Using the structure of Pleau and the cutting edge of Pleau allows for the user to make adjustments and fine tune the setup of multiple parameters to maximize production (see Pleau Col. 2, ll. 47-52).  In other words, the saw structure of Pleau is capable of being adjusted to increase production.

In re Claim 4, Supe-Dienes does not teach - or the cutting blade is a sickle blade and the cutting edge is a finite cutting edge deviating from a circular shape, wherein a distance of the finite cutting edge from a centre, which is also located in the cutting plane, increases continuously in a direction of extension of the finite cutting edge.   However, Pleau teaches that it is known to cut logs with an edge, wherein the cutting edge is a finite cutting edge deviating from a circular shape (see the cutting edge in Pleau Fig. 1), wherein a distance of the finite cutting edge from a centre, which is also located in the cutting plane, increases continuously in a direction of extension of the finite cutting edge(see Pleau Fig. 1, the edge of the each blade edge increases continuously in a direction of extension of the finite cutting edge).  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to use the circular saw blade of Supe-Dienes in the saw structure of Pleau, and drive the saw blade at the rpm taught by Pleau.  Doing so is the substitution of one known saw blade for cutting logs for another known saw blade for cutting logs in order to cut a log.  Using the structure of Pleau and the cutting edge of Pleau allows for the user to make adjustments and fine tune the setup of multiple parameters to maximize production (see Pleau Col. 2, ll. 47-52).  In other words, the saw structure of Pleau is capable of being adjusted to increase production.


It is to be noted that claims 5, 7, and 17 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.

Response to Arguments
Applicant’s arguments with respect to pending claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724